DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
Applicant’s amendment, filed 12/22/2021, has been entered.
Claim 20 has been canceled.
Claims 22-26 have been added.
Claims 1-19 and 21-26 are pending and currently under examination as they read on a method of administering a non-PCSK9 LDL-C lowering therapy and a PCSK9 inhibitor.

This Office Action will be in response to Applicant’s arguments / remarks, filed 07/27/2021.
The Rejections of Record can be found in the previous Office Action, mailed 9/27/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-19, 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is insufficient written description of the genus encompassed by the recitation of the following claim limitation:
“non-PCSK9 LDL-C lowering therapy [or agent]”,
“PCSK9 inhibitor”,
“non-statin LDL-C lowering agent”,
 “anti-PCSK9 neutralizing antibody” and
“monoclonal antibody to human PCSK9”.
	The specification discloses examples of non-PCSK9 LDL-C lowering therapies or agents as follows:
 a statin, including but not limited to atorvastatin (LIPITOR.RTM.), cerivastatin, fluvastatin (LESCOL), lovastatin (MEVACOR, ALTOPREV), mevastatin, pitavastatin, pravastatin (PRAVACHOL), rosuvastatin, rosuvastatin calcium (CRESTOR) and simvastatin (ZOCOR); ADVICOR (lovastatin+niacin), CADUET (atorvastatin+amlopidine); a selective cholesterol absorption inhibitor, including but not limited to ezetimibe (ZETIA); a Lipid Lowering Therapy (LLT) including but not limited to fibrates or fibric acid derivatives, including but not limited to gemfibrozil (LOPID), fenofibrate (ANTARA, LOFIBRA, TRICOR, TRIGLIDE) and clofibrate (ATROMID-S); a Resin including but not limited to cholestyramine (QUESTRAN, QUESTRAN LIGHT, PREVALITE, LOCHOLEST, LOCHOLEST LIGHT), cholestipol (CHOLESTID) and cholesevelan HCl (WELCHOL) and/or a combination thereof, including but not limited to VYTORIN (simvastatin+ezetimibe). (paragraph [0119] of published application].
	
The specification discloses examples of PCSK9 inhibitors as follows:
 a molecule or therapy that inhibits PCSK9 activity to thereby lower LDL-C (and/or other lipids, such as non-HDL-C, ApoB, Lp(a), etc.) levels. This can include neutralizing antibodies to PCSK9 and anti-sense molecules to PCSK9, for example. A PCSK9 inhibitor therapy denotes a method that uses a PCSK9 inhibitor agent.


	However, given the absence of a precise definition, for said therapy or agent or inhibitors, the possible non-PCSK9/non-statin LDL-C lowering therapies (or agents) and PCSK9 inhibitors are not limited to the above disclosed examples.  
An adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials.  Here, Applicant attempts to claim methods that use agents/inhibitors that have the function of lowering LDL-C.  The disclosed species (e.g., statin and fibrate) do not share structural features common to the members of the genus to allow one of skill in the art to visualize or recognize the members of the genus.  The specification as-filed failed to provide sufficient description to establish a correlation between structure and function of said agents/inhibitors.  Accordingly, one of skill in the art would conclude that Applicant would not have been in possession of the claimed genus of said agents or inhibitors because the genus  of agents and inhibitors possessing the desired function and activity are not adequately described in the instant disclosure as-filed. 	
With regards to ““anti-PCSK9 neutralizing antibody” and “monoclonal antibody to human PCSK9”, the following is noted:
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant case, the specification discloses several specific anti-PCSK9 antibodies, e.g., evolocumab and alirocumab.  However, the claims broadly encompass any antibody that binds PCSK9 having the required function of lowering LDL, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification failed to disclose on the specific antibodies such as evolocumab.   Therefore the instant disclosure, including the claims failed to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize all members of the genus of the claimed anti-PCSK9 antibody having said function. 
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of antibody that binds PCSK9 broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Response to Applicant’s argument
Applicant’s argument has been considered in full but has not been found convincing for reasons of record. 
With regard to the newly added claims, it is noted that the rejection of record is applicable to them as the breadth of the claims encompasses the genus of antibodies and PCSK9 inhibitors/antisense RNA as mentioned above and therefore the claims do not meet the written description requirement as stated above. 
Applicant argues that the written description requirement has been satisfied by the disclosure of known PCSK9 inhibitors and antibodies in the art species. In response, the following is noted. 
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Therefore, the rejection is maintained as it applies to newly added claim.
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Here, Applicant is claiming a genus of antibodies or antisense RNA that bind/inhibit PCSK9. The claims are directed to a genus of antibody/antisense RNA molecules are defined by their desired binding to an antigen and function of such binding. 
It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. For example, Lloyd et al. taught that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Furthermore, the size of the claimed antibody genus comprises substantial variations as one of skill in the art is well aware of the high level of polymorphism and complex nature of immunoglobulins. Schroeder et al. taught that through somatic variation, combinatorial rearrangement of individual gene segments and combinatorial association between different L and H chains, the repertoire of antibody diversity can have greater than 1016 different immunoglobulins (J Allergy Clin Immunol 2010, 125:S41-S52). 
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every monoclonal antibody that blocks at least one of the recited residues of PCSK9 broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera. 
Similarly, Applicant has not shown possession of the genus of antisense RNA by disclosing representative number of species or structure/function correlation.
Applicant’s argument has not been found convincing. Therefore, the rejection is maintained as it applies to the newly added claims. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-10, 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 2013/0064825 A1; cited in IDS; see entire document).
Chan et al. taught administering anti-PCSK9 antibodies, in particular, 21B12 (aka evolocumab) with a non-PCSK9 LDL-C lowering therapy (e.g., statin) for treating various cholesterol related disorders including atherosclerotic diseases such as coronary artery disease, peripheral arterial diseases and reducing risk of cardiovascular events or recurring events (see, e.g., paragraphs [0024], [0029],[0036], [0425], [0432], [419]).  Moreover, Chan disclosed identifying subjects on low to moderate doses of statin and those who are intolerant of statin or have LDL-C level greater than 70 mg/dL (paragraphs [0482], [0519], [0537]).  The prior art method of administering a non-PCSK9 LDL-C lowering therapy and a PCSK9 inhibitor for treating and preventing atherosclerostic diseases would necessarily decrease percent and total atheroma volumes, reduce an amount of atherosclerotic plaque and lower the LDL-C level to recited levels.  
Response to Applicant’s argument
In response to Applicant’s argument that Chan did not disclose the method of administering a non-PCSK9 LDL-C lowering therapy and a PCSK9 inhibitor would necessarily lead to decreasing percent and total atheroma volumes, reducing an amount of atherosclerotic plaque and/or lowering the LDL-C level to recited levels.  
In response, it is noted that Chan uses the same PCSK9 inhibitor and same non-PCSK9 LDL-C lowering therapy in the same administering method for treating or preventing atherosclerotic diseases. It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). ). “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145.
The teaching of record has properly shifted burden to applicant. Applicant has not provide an objective evidence showing that by Chan’s method would not lead to decreasing percent and total atheroma volumes, reducing an amount of atherosclerotic plaque and/or lowering the LDL-C level as claimed. Attorney argument cannot take the place of evidence lacking in the record. Meitzner v. Mindick, 193 USPQ 17, 22 (CCPA 1977).
Applicant’s argument has not been found convincing. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8, 11, 24 are rejected under 35 U.S.C. 103 as being obvious over Chan et al. (US 2013/0064825 A1; cited in IDS).
The applied reference has a common an applicant and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The teachings of Chan has been discussed above (see supra).  The difference between Chan and the present claims is that Chan did not expressly teach identifying a subject having a LDL-C level of less than 70 mg/dL or less than 60 mg/dL.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select said subject given that Chan taught the PCSK9 inhibiting antibody is useful in treating not only hypercholesterolemia but also non-hypercholesteremic disorders.  In particularly, Chan taught that the PCSK9 antibody as follows:
“useful in preventing or treating atherosclerotic diseases, such as, for example, cardiovascular death, non-cardiovascular or all-cause death, coronary heart disease, coronary artery disease, peripheral arterial disease, stroke (ischaemic and hemorrhagic), angina pectoris, or cerebrovascular disease and acute coronary syndrome, myocardial infarction and untable angina. In some embodiments, the ABP is useful in reducing the risk of: fatal and nonfatal heart attacks, fatal and non-fatal strokes, certain types of heart surgery, hospitalization for heart failure, chest pain in patients with heart disease, and/or cardiovascular events because of established heart disease such as prior heart attack, prior heart surgery, and/or chest pain with evidence of clogged arteries and/or transplant-related vascular disease. In some embodiments, the ABP is useful in preventing or reducing the cardiovascular risk due to elevated CRP or hsCRP. In some embodiments, the ABP and methods can be used to reduce the risk of recurrent cardiovascular events” (paragraph [0425]).  

Upon reading Chan’s teaching, one of ordinary skill in the art would be motivated to identify patients with atherosclerotic diseases who have not necessarily high LDL-C levels.
Moreover, Chan taught that PCSK9 antibodies further upregulated LDLR in the presence of statin which would further aid in the clearance of LDL-C in blood as LDL bind to LDLR (see Example 26, paragraphs [0551]-[0555]).  Upon reading Chan’s teaching, one of ordinary skill in the art would have been motivated to select a patient who is on statin to see if PCSK9 antibody therapy could further lower LDL-C level and/or statin dose.  Those patients on statin would reasonably have a LDL-C level lower than 60 or 70mg/dL given that they have been on statin.
With regard to the newly added claim 24, it is noted that the length of the therapies is a result effective variable that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the length of the therapy could be adjusted to achieve optimum therapeutic efficacy. 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant’s arguments have been considered in full but have not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 04/28/2021.
Applicant argues that Chan provided no teaching or suggestion to target patients with LDL-C levels of less than 70 mg/dL or less than 60 mg/dL.  In response, as noted in the rejections of record, given that Chan taught non-hypercholesteremic disorders as listed in paragraph 0425, and treating patients who have been on statin, one of ordinary skill in the art would have been reasonably expected to select patients who do not have high LDL-C level.   Applicant’s argument has not been found convincing. Therefore, the rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-19 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-66 of U.S. Patent 9,045,547 in view of Chan et al. (US 2013/0064825 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method of lowering cholesterol comprising administering the same anti-PCSK9 antibody.  Given the teaching by Chan et al. as discussed above in 102 and 103, one of ordinary skill in the art would have arrived at the present claims upon reading Chan’s disclosure of combined treatment of a PCSK9 antibody and statin for treating atherosclerotic disorders.  Therefore, the patent claims would anticipate and/or render obvious of the present claims in view of Chan et al..
Applicant’s request to hold the rejection in abeyance has been noted.  The rejection is maintained.

Claim 1-19 and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 14/316,587 and claims 39-59, 86-91,94-98, 100, 102-105, 107-118 of copending Application No. 13/469,032.  Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are directed to methods of lowering cholesterol comprising administering the same anti-PCSK9 antibody.  Given the teaching by Chan et al. as discussed above in 102 and 103, one of ordinary skill in the art would have arrived at the present claims upon reading Chan’s disclosure of combined treatment of a PCSK9 antibody and statin for treating atherosclerotic disorders.  Therefore, the co-pending claims would anticipate and/or render obvious of the present claims in view of Chan et al..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s request to hold the rejection in abeyance has been noted.  The rejection is maintained.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        May 11, 2022